Citation Nr: 1442101	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-35 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).   


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran contends that service connection is warranted for tinnitus as a result of his exposure to loud noise during combat in service without use of hearing protection.  He further indicated that he not worked in any abnormally noisy environments since service, noticed tinnitus 30 years ago, and has been suffering from the effects of tinnitus for decades.  He asserted that his noise exposure in Vietnam was the source of his tinnitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records are void of any complaints or findings of tinnitus.  The Veteran's DD Form 214 revealed that his military occupational specialty was Light Weapons Infantry, that he had service in Vietnam from April 1966 to April 1967, and verified his status as a combat veteran, to include his receipt of the Combat Infantryman Badge. 

Post-service VA treatment records dated from 2007 to 2012 reflected complaints and findings of tinnitus.  In February 2007, the Veteran reported constant "cricket-like" tinnitus.  He further reported being a machine gunner in Vietnam, positioned below artillery pieces in fire base.  He indicated that he had been a construction laborer and hunted after service.

In an October 2007 VA PTSD examination report, the examiner indicated that the Veteran had tinnitus and would occasionally hear a voice calling his name, which the examiner believed was probably a symptom associated with his tinnitus.

In an October 2010 VA audiology examination report, the Veteran complained of constant tinnitus that began several years previously.  He reported military noise exposure as a machine gunner.  The Veteran also discussed occupational noise exposure in his jobs in construction, prison, custodian, and restaurant owner, reporting that hearing protection was worn in construction in loud noise and in his qualification and use of 38 pistols and 22 rifles.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus, noting that tinnitus was "as likely as not" a symptom associated with hearing loss.  

The examiner was asked to provide an opinion as to whether the Veteran's tinnitus was related to his in-service MOS of Light Weapons Infantryman.  The examiner noted the Veteran's reports of tinnitus that began several years ago, but indicated that the Veteran could not provide further information regarding the date tinnitus began.  The examiner then noted that tinnitus was highly correlated with hearing loss and acoustic trauma, highlighting that the Veteran had no hearing loss at discharge from service.  Due to lack of specific report of tinnitus onset and also due to documented normal hearing thresholds at service discharge, the examiner indicated that an opinion could not be rendered regarding tinnitus without resort to mere speculation.

In a September 2012 VA examination report, the Veteran complained of recurrent tinnitus with unknown date and circumstances of onset of tinnitus.  He reported military noise exposure to artillery, weapons, explosives, and diesel engines, as well as civilian noise exposure to lawn equipment.  The examiner indicated that an opinion regarding hearing loss and/or tinnitus could not be provided without resort to mere speculation without review of the Veteran's claims file.

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  Post-service evidence of record reflected findings of tinnitus.  The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments and status as a combat veteran.  38 U.S.C.A. § 1154(b) (West 2002).

VA examination reports dated in October 2010 and September 2012 are inadequate for purposes of determining service connection, as the October 2010 VA examiner did not provide a sufficient rationale for why an opinion regarding tinnitus could not be rendered without resort to mere speculation and the September 2012 VA examiner was not able to review the record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010).

During the pendency of the appeal, the Veteran asserted that he experienced tinnitus for many decades as the result of combat noise exposure.  His statements as to this regard are competent evidence to establish that tinnitus began in service and has continued since that time.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Moreover, the Board finds the Veteran's statements as to the onset and the continuing symptoms of tinnitus credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In view of the totality of the evidence, including the Veteran's documented status as a combat veteran, the in-service noise exposure, the current findings of tinnitus, the diminished probative value of the October 2010 and September 2012 VA examination reports, and the credible lay assertions of record, the Board finds that Veteran's tinnitus cannot be reasonably disassociated from his military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


